207 P.3d 208 (2009)
In the Matter of Derek J. SHAFER, Respondent.
No. 08790.
Supreme Court of Kansas.
May 6, 2009.

ORDER OF DISBARMENT
In a letter dated April 28, 2009, to the Clerk of the Appellate Courts, respondent Derek J. Shafer of Topeka, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2008 Kan. Ct. R. Annot. 343).
At the time the respondent surrendered his license, a panel hearing was pending on a complaint in accordance with Supreme Court Rule 211 (2008 Kan. Ct. R. Annot. 313). The complaint concerns allegations of misconduct that respondent violated Kansas Rules of Professional Conduct 1.3. (2008 Kan. Ct. R. Annot. 415), 1.4 (2008 Kan. Ct. R. Annot. 432), 1.15 (2008 Kan. Ct. R. Annot. 493), 8.1(b) (2008 Kan. Ct. R. Annot. 579), and 8.4(b) (2008 Kan. Ct. R. Annot. 586).
Additionally, at the time of the submission of respondent's letter surrendering his law license, two other complaints were pending that alleged he engaged in similar misconduct.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Derek J. Shafer be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Derek J. Shafer from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2008 Kan. Ct. R. Annot. 350).
For the Court
/s/ Robert E. Davis
Robert E. Davis, Chief Justice